Metcalf, J.
This case must be decided on the well known general rule that a party cannot assign for error that which is for his advantage. Costs were wrongly allowed to the plaintiff, (Wolcott v. Dooley, 4 Allen, 400,) and were wrongly ordered to be set off against the defendant’s costs. This was for the plaintiff’s advantage, and injurious only to the defendant, who has taken no exception thereto.
It has been argued that these exceptions should be sustained on the ground that the attorney of the plaintiff had a lien on the costs, and consequently that the order of set-off was unwarranted. But this argument proceeded on the erroneous assumption that the costs were rightly allowed, and that only the order oí set-off was wrong and to be reversed. Whereas, if we were *557to sustain the exceptions, we should remove all pretence for an attorney’s lien by disallowing the costs to which such a lien is supposed to attach.

Exceptions overruled.